             Case
          Case    1:09-md-02013-PAC
               1:11-cr-00897-JFK     Document
                                 Document     57 06/15/21
                                          80 Filed Filed 09/30/10
                                                             Page 1Page
                                                                    of 101 of 45

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _________________
------------------------------------X                                      DATE FILED: 06/15/2021
    UNITED
UNITED    STATESSTATES OF DISTRICT
                            AMERICA COURT                     :
    SOUTHERN DISTRICT OF NEW YORK                             :
    -----------------------------------------------------------x
       -against-                                              :              No. 11 Cr. 897 (JFK)
    In re FANNIE MAE 2008 SECURITIES                          ::             08 Civ. 7831 (PAC)
    LITIGATION
MANSSOR ARBABSIAR,                                            ::             09 OPINION    & ORDER
                                                                                MD 2013 (PAC)
                                                              ::
                                 Defendant.                   ::             OPINION & ORDER
    -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR DEFENDANT MANSSOR ARBABSIAR:
    HONORABLE PAUL A. CROTTY, United States District Judge:
     Pro Se

FOR THE UNITED STATES OF AMERICA:
                                         BACKGROUND1
     Thomas S. Burnett
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
         The early years of this decade saw a boom in home financing which was fueled, among
JOHN F. KEENAN, United States District Judge:
    other things, by low interest rates and lax credit conditions. New lending instruments, such as
        Before the Court is a pro se motion by Defendant Manssor
      subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
Arbabsiar seeking a sentence reduction and his immediate release
    kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
due to the COVID-19 pandemic. Arbabsiar brings the motion
    assumption that the market would continue to rise and that refinancing options would always be
pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A),
    available in the future. Lending discipline was lacking in the system. Mortgage originators did
commonly known as the compassionate release statute. The
    not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
Government opposes Arbabsiar’s request.
    originators sold their loans into the secondary mortgage market, often as securitized packages
      For the reasons set forth below, Arbabsiar’s motion is
    known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
DENIED.
            But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
      I. Background
    and home prices began to fall. In light of the changing housing market, banks modified their
      Unless otherwise noted, the following is taken from the
    lending practices and became unwilling to refinance home mortgages without refinancing.
materials the parties submitted; Arbabsiar’s Presentence

Investigation
    1
              Report, dated April 19, 2013; and the transcript of
       Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
      dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
Arbabsiar’s May 30, 2013 sentencing (“Sent. Tr.”, ECF No. 62).


                                                         1     1
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 2 of 10



In ruling on Arbabsiar’s request, the Court has considered the

arguments advanced in his pro se motion (ECF No. 76) and the

Government’s letter in opposition (ECF No. 79); Arbabsiar did not

file a reply.

     On October 17, 2012, Arbabsiar pleaded guilty, pursuant to a

plea agreement, to foreign travel and use of interstate and

foreign commerce facilities in the commission of murder-for-hire,

in violation of 18 U.S.C. § 1958; conspiracy to commit murder-

for-hire, in violation of 18 U.S.C. § 1958; and conspiracy to

commit an act of terrorism transcending national boundaries, in

violation of 18 U.S.C. § 371.      The charges stemmed from

Arbabsiar’s participation in a nearly six-month long conspiracy

with Iranian military officials to assassinate the Saudi Arabian

Ambassador to the United States.        As part of the plot, Arbabsiar

coordinated the assassination attempt with a confidential source

working for the Drug Enforcement Agency who posed as an associate

of a sophisticated and violent international drug trafficking

cartel that would execute the murder.

     Arbabsiar’s sentencing occurred on May 30, 2013, during

which the Court found a Guideline offense level of 43 and a

Criminal History Category of VI, which resulted in a Guidelines

sentencing range of 25 years’ incarceration.         (Sent. Tr. at

11:10–12:3.)    Before imposing sentence, the Court recounted

Arbabsiar’s offense conduct, explaining:


                                    2
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 3 of 10



     [Arbabsiar] conspired with members of the Islamic
     Republic Guard Corps to assassinate the Ambassador from
     Saudi Arabia to the United States in Washington, D.C.
     He fully realized that this act would likely result in
     mass casualties. He arranged for two wire transfers in
     August of 2011 to be sent through Manhattan to an
     undercover FBI bank account. The wire transfers amounted
     to a total [of] just under a hundred thousand dollars .
     . . [which] was to be the down payment for the murder of
     the Ambassador in a restaurant in Washington, D.C., our
     nation’s capital. When told that there would likely be
     from “100 to 150 people in the restaurant,” including
     United States Senators, he respond this was “no problem”
     or “no big deal.”

     The plot was hatched in Iran, and a member of the Islamic
     Republic Guard Corps, known as the Qods Force, was among
     the co-conspirators.    Thanks to excellent work by the
     Federal Bureau of Investigation, the defendant was
     arrested[,] acknowledged his role in the plot[,] and
     described   the   involvement    of   his   Iranian   co-
     conspirators.

     The defendant was himself to benefit financially from
     his involvement in the plot.

(Id. at 12:20–13:15.)    The Court noted that “[t]he defense seeks

a sentence of 10 years, and the government seeks a 25-year

sentence as recommended by the Probation Department.”          (Id. at

14:1–3.)   “Nothing in the record before me warrants a sentence of

less than 25 years,” the Court concluded.        (Id. at 14:23–24.)

     In a case like this, deterrence is of supreme
     importance[: o]thers who may have financial or political
     purposes in engaging in acts of violence against the
     United States or its interests must learn the lesson
     that such conduct will not be tolerated. The fact that
     the defendant’s age was 58 when he was first questioned
     and he began to cooperate[,] which he abruptly ceased
     doing, is [of no] moment.

(Id. at 14:24–15:5.)    Accordingly, the Court sentenced Arbabsiar

to a total sentence of 25 years’ incarceration on the three


                                    3
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 4 of 10



counts to be followed by three years’ supervised release.              (Id.

at 15:16–25.)   To date, Arbabsiar has served approximately 10

years of his sentence.    He is scheduled for release on February

6, 2033. See Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited June 9, 2021).

     On March 31, 2021, Arbabsiar filed a pro se motion

requesting a reduction in sentence and his immediate

compassionate release.    (ECF No. 76.)     Arbabsiar’s motion

explained that the conditions of his incarceration are

intolerable and he suffers from certain health issues which are

now life-threatening due to the pandemic caused by the

coronavirus, COVID-19.    The Court ordered the Government to

respond, and on April 30, 2021, the Government opposed

Arbabsiar’s request on the grounds that (1) Arbabsiar is fully

vaccinated against COVID-19 and thus no extraordinary and

compelling reasons support his release; and (2) in any event,

modification of Arbabsiar’s sentence would be inappropriate under

the factors set forth in 18 U.S.C. § 3553(a).         (ECF No. 79.)      The

Court allowed Arbabsiar 30 days to file a reply, however, no such

response was forthcoming.

     II.   Discussion

           A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term of

imprisonment “upon motion of the defendant” provided the


                                    4
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 5 of 10



defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).     Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).   “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate

release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---

F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (alterations and internal quotation marks

omitted) (quoting United States v. Ebbers, 432 F. Supp. 3d 421,

430–31 (S.D.N.Y. 2020)).

     In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not ‘applicable’

to compassionate release motions brought by defendants,” and

“cannot constrain district courts’ discretion to consider whether

any reasons are extraordinary and compelling.” United States v.

Brooker, 976 F.3d 228, 236 (2d Cir. 2020).        Accordingly, as the


                                    5
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 6 of 10



court in United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL

5801051 (S.D.N.Y. Sept. 29, 2020), explained:

     when assessing a motion brought directly by an imprisoned
     person rather than by the [Bureau of Prisons], the Court
     is constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court must
     also assure itself that release is consistent with “the
     factors set forth in section 3553(a) to the extent that
     they are applicable.”

Id. at *2 (footnote and internal citations omitted).

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

          B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19, and it has, on very limited

occasions, modified an incarcerated defendant’s sentence for such

reasons. See United States v. Smith, 454 F. Supp. 3d 310, 315

(S.D.N.Y. 2020) (granting release to medically “high risk” and

non-violent 62-year-old who suffered from asthma, high

cholesterol, blood clots, a thyroid condition, and suspected

multiple myeloma); but see United States v. Kerrigan, No. 16 Cr.


                                    6
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 7 of 10



576 (JFK), 2020 WL 2488269, at *4 (S.D.N.Y. May 14, 2020)

(denying release to non-violent 43-year-old with obesity, liver

disease, and high blood pressure).       Nevertheless, after

considering the 3553(a) factors in this case, the Court is not

persuaded that extraordinary and compelling reasons exist to

reduce Arbabsiar’s sentence.      Accordingly, Arbabsiar’s motion

must be denied. See 18 U.S.C. § 3582(c) (stating a court “may not

modify a term of imprisonment once it has been imposed” without a

finding that “extraordinary and compelling reasons warrant such a

reduction”).

     First, Arbabsiar has failed to articulate a sufficiently

extraordinary or compelling reason why his sentence should be

modified.   The foundation of Arbabsiar’s request is the threat

posed by COVID-19.    Fortunately, however, Arbabsiar has received

an approved vaccine which is “safe and effective at preventing

COVID-19,” “make[s] it substantially less likely [Arbabsiar] will

get COVID-19,” and will “help[] keep [Arbabsiar] from getting

seriously ill even if [he] do[es] get COVID-19.” Benefits of

Getting a COVID-19 Vaccine, Ctrs. for Disease Control &

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/vaccine-benefits.html (last visited June 9, 2021).

Having now received such protection from the virus, the

fundamental and overriding purpose of Arbabsiar’s request for

immediate release—i.e., the desire to remove him from an


                                    7
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 8 of 10



environment where he may be exposed to the disease—is

significantly less compelling.

     Further, although Arbabsiar conclusorily asserts that he

suffers from “an immune deficiency caused by years of smoking,”

obesity, and high blood pressure, Arbabsiar has not demonstrated

that he in fact suffers from a sufficiently serious health

condition looked to by courts in this context, such as cancer,

immunocompromization, or severe obesity. See People at Increased

Risk, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited June 9, 2021) see also,

e.g., United States v. Mood, No. 19 Cr. 113 (VB), 2020 WL

3256333, at *1 (S.D.N.Y. June 16, 2020) (denying release to 53-

year-old with diabetes, elevated blood pressure, and obesity

where “[t]here is no question that [the defendant] has health

issues, but his condition is stable and has been effectively

managed by routine monitoring and medication”).         Indeed, “[t]he

current COVID-19 pandemic is an unprecedented worldwide

catastrophe.   But it does not warrant the early release of

sentenced inmates in federal prisons convicted of serious,

dangerous offenses, like [the defendant], whose medical

conditions and risk of contracting the virus cannot be deemed

‘extraordinary and compelling.’” Mood, 2020 WL 3256333, at *1.




                                    8
      Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 9 of 10



     Finally, and decisive here, even if the COVID-19 pandemic

and the circumstances of Arbabsiar’s incarceration could provide

extraordinary and compelling reasons for a sentence reduction,

application of the 3553(a) factors cripples his request and

outweighs any justification for early release.         Here, the factors

that weigh in Arbabsiar’s favor, such as the need to provide

necessary medical care, are overshadowed by the combined force of

“the nature and circumstances of the offense” (i.e., Arbabsiar’s

crucial role in an outrageous plot by a foreign power hostile to

the United States to assassinate a foreign diplomat on American

soil by bombing a crowded restaurant in Washington, D.C.) as well

as the need for the sentence imposed to “reflect the seriousness

of the offense,” “promote respect for the law,” “provide just

punishment for the offense,” “afford adequate deterrence to

criminal conduct,” and “protect the public from further crimes of

the defendant.” 18 U.S.C. § 3553(a).       For the same reasons that

necessitated Arbabsiar’s 25-year term of incarceration, which

were discussed at his sentencing and are incorporated by

reference here, the Court finds that modifying Arbabsiar’s

imprisonment when he has served less than one-half of that

sentence would disserve the above important sentencing factors.

Accordingly, Arbabsiar’s motion is denied.




                                    9
     Case 1:11-cr-00897-JFK Document 80 Filed 06/15/21 Page 10 of 10




     III.     Conclusion

     For the reasons set forth above, Defendant Manssor

Arbabsiar's motion for a reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 76.

SO ORDERED.

Dated:   New York, New York
                                    SJAiA_   y   1: X    --r-/
         June 15, 2021           �      Joha7eenan
                                 United States District Judge




                                   10
